Citation Nr: 0816819	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-35 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to an initial rating greater than 10 percent 
for bilateral pes planus.

4.  Entitlement to an initial rating greater than 10 percent 
for sinusitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1973 to November 
1979 and additional active and inactive service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington, which granted, in pertinent part, the 
veteran's claims of service connection for bilateral pes 
planus and for sinusitis, assigning separate 10 percent 
ratings to each disability effective November 14, 2003.  The 
RO also denied the veteran's claims of service connection for 
bilateral hearing loss and for bipolar disorder.  The veteran 
disagreed with this decision in January 2005.  He perfected a 
timely appeal on his service connection claim for bipolar 
disorder in August 2005.  He also perfected a timely appeal 
on his higher initial rating claims for bilateral pes planus 
and for sinusitis and on his service connection claim for 
bilateral hearing loss in December 2005 and requested a 
Travel Board hearing, which was held at the RO in February 
2008.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The medical evidence shows that the veteran does not 
currently experience any disability due to his claimed 
bilateral hearing loss.

3.  The veteran's bipolar disorder is related to active 
service.

4.  The veteran's bilateral pes planus is manifested by, at 
most, moderate symptoms with pain on manipulation and use of 
the feet.

5.  The veteran's sinusitis is manifested by, at most, 3 or 
more incapacitating episodes per year requiring prolonged 
antibiotic treatment or more than 6 non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.


CONCLUSIONS OF LAW

1.  The veteran's claimed bilateral hearing loss was not 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Bipolar disorder was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).

3.  The criteria for an initial rating greater than 
10 percent for bilateral pes planus, prior to July 10, 2007, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, Diagnostic 
Code (DC) 5276 (2007). 

4.  The criteria for an initial rating of 30 percent for 
bilateral pes planus, from July 10, 2007, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2007).

5.  The criteria for an initial rating greater of 30 percent 
for sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, DC 6513 
(2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

With respect to the veteran's service connection claim for 
bilateral hearing loss and for bipolar disorder, in letters 
issued in January 2004 and in December 2005, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claims, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the veteran to 
submit medical evidence, statements from persons who knew the 
veteran and had knowledge of his disabilities during service, 
and noted other types of evidence the veteran could submit in 
support of his claims.  The veteran was informed of when and 
where to send the evidence.  After consideration of the 
contents of these letters, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Additional notice of the five elements of a service-
connection claim was provided in March and in June 2006, as 
is now required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
January 2004 letter was issued to the veteran and his service 
representative prior to the March 2004 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  All of the veteran's claims were readjudicated in 
Supplemental Statements of the Case issued in June, August, 
and in November 2007 after all applicable notice was 
provided.  Since the veteran's service connection claim for 
bilateral hearing loss and his higher initial rating claim 
for pes planus are being denied in this decision, and since 
his service connection claim for bipolar disorder and his 
higher initial rating claims for bilateral pes planus and for 
sinusitis are being granted, any question as to the 
appropriate disability ratings or effective dates is moot and 
there can be no failure to notify the veteran.  See Dingess, 
19 Vet. App. at 473.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield, 444 F.3d at 1328.

The veteran's higher initial rating claims for bilateral pes 
planus and for sinusitis are "downstream" elements of the 
RO's grant of service connection for bilateral pes planus and 
for sinusitis in the currently appealed rating decision 
issued in June 2004.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-
2003 (Dec. 22, 2003).  For an increased compensation claim, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  As noted above, in 
January 2004, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claims, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 
Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the June 2004 rating decision was 
fully favorable to the veteran on the issue of service 
connection for bilateral pes planus and for sinusitis, and 
because the veteran's higher initial rating claims for 
bilateral pes planus and for sinusitis are being granted in 
this decision, the Board finds no prejudice to the veteran in 
proceeding with the present decision and any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In Dingess, the United States Court of Appeals for Veterans 
Claims (Veterans Court) held that, in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Dingess, 19 Vet. 
App. at 490-91.  

The Board notes that the Veterans Court, in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), clarified VA's notice 
obligations in increased rating claims.  The appeal for 
higher initial ratings for bilateral pes planus and for 
sinusitis originates, however, from the grant of service 
connection for these disabilities.  Consequently, Vazquez-
Flores is inapplicable.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
file.  The veteran has contended that he was treated at the 
VA Medical Center in Shreveport, Louisiana ("VAMC 
Shreveport"); in response to a request for relevant medical 
records, however, VAMC Shreveport notified the RO in August 
2007 that it had no records for the veteran.  VA also has 
provided the veteran with examinations to address the current 
nature and severity of his service-connected bilateral pes 
planus and sinusitis and to address the contended causal 
relationship between active service and the veteran's claimed 
bilateral hearing loss.  Because the veteran's claim of 
service connection for bipolar disorder is being granted in 
this decision, a VA examination is not warranted.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In summary, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.

The veteran contends that he incurred bilateral hearing loss 
and bipolar disorder during active service.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence of sensorineural hearing loss may be 
presumed if the disease is manifest to a degree of 10 percent 
or more within a year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or 
greater or where the auditory thresholds for at least three 
of these frequencies are 26 dB or greater or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385 (2007).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service medical records indicates 
that, at his enlistment physical examination in January 1970, 
the veteran denied any relevant medical history.  Clinical 
evaluation was completely normal except for a left calf scar.  
The veteran's pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-10
X
-5
LEFT
-5
-10
-10
X
-5

On periodic physical examination in October 1972, clinical 
evaluation of the veteran's ears was normal.  The veteran's 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
10
LEFT
10
5
0
5
15

On periodic physical examination in July 1973, the veteran 
denied any relevant medical history.  Clinical evaluation of 
the veteran's ears was normal.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
10
LEFT
5
5
10
10
10

On the authorized audiological evaluation in July 1976, the 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
5
15
LEFT
15
5
5
5
10

The in-service examiner stated that the veteran had been 
issued earplugs previously and that his ear protection was 
considered satisfactory.

On periodic physical examination in August 1977, clinical 
evaluation of the veteran's ears was unchanged.  The 
veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
5
0
5
10

On the authorized audiological evaluation in October 1978, 
the veteran's pure tone thresholds, in decibels, were as 
follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
5
LEFT
10
5
5
10
10

The in-service examiner stated that the veteran wore earplugs 
and that his ear protection was considered adequate.

At the veteran's separation physical examination in October 
1979, he reported a medical history of ear trouble but denied 
any history of psychosis.  Clinical evaluation of the 
veteran's ears was unchanged.  The veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
15
LEFT
5
5
5
10
15

The veteran was not treated for bipolar disorder during 
active service.

The post-service medical records show that, in a March 1994 
letter, K.E.N., M.D. (Dr. K.N.), stated that he had been 
treating the veteran since September 1991 for anxiety, 
insomnia, panic attacks, and severe problems with 
irritability and mood swings.  Dr. K.N. stated that he had 
diagnosed the veteran with bipolar affective disorder.  The 
veteran's bipolar disorder stabilized throughout 1992 and 
then deteriorated in late 1992 and in early 1993.  

Following private audiometric testing in March 1995, the 
impression was normal hearing in the right ear and mild 
higher frequency sensorineural hearing loss in the left ear.  

In a February 1996 letter, Dr. K.N. provided an update on the 
veteran's condition since March 1994.  The veteran continued 
to suffer from bipolar affective disorder, mixed, with 
chronic difficulties with mood instability and insomnia.

On VA outpatient treatment in July 2004, the veteran reported 
that he had been diagnosed with bipolar disorder in 1991.  
Mental status examination of the veteran showed full 
orientation, normal speech, organized and goal-directed 
thoughts, no suicidal or homicidal ideation.  The impressions 
included bipolar by history.

In September 2004, the veteran complained of a pattern of 
experiencing manic symptoms lasting for approximately 
2 months followed by depressive episodes.  Mental status 
examination of the veteran showed full orientation, no 
psychomotor retardation or agitation, normal speech, logical 
and organized thought process, no auditory of visual 
hallucinations "either currently or in the past," no active 
suicidal ideation for several years, and no delusions or 
thought disorder.  The VA examiner stated that the veteran's 
history supported a diagnosis of bipolar disorder.  The 
diagnoses included bipolar disorder which was stable.

In February 2005, the veteran reported feeling "fairly 
good" on his medication.  Mental status examination of the 
veteran showed organized thoughts.  The assessment was 
unchanged.  Following subsequent VA outpatient treatment in 
April 2005, when the veteran reported insomnia and sleep 
phase shift, the assessment included bipolar disorder.

In August 2005, the veteran complained of a hypomanic episode 
a few days earlier with hypersexuality, irritability, and 
rage.  Objective examination showed that the veteran was 
alert and less anxious and did not tremble.  The VA examiner 
stated, "Some traits of what later appeared to be bipolar 
disorder sound like they appeared in the military.  They did 
not disable him them, nor did they result in seeking care."  
The VA examiner opined that he could not find a "clear 
link" between the veteran's active service and what was 
diagnosed ultimately as bipolar disorder.

In an August 2006 statement, the veteran contended that he 
had been exposed to jet engine noise which led to his 
bilateral hearing loss.

In a June 2007 letter, B.G., Ph.D. (Dr. B.G.), stated that he 
had been treating the veteran since August 2004 for a 
diagnosis of bipolar disorder.  The veteran had provided 
Dr. B.G. with a  letter written by the veteran's wife in 
December 2005.  "This letter clearly documents that [the 
veteran] developed his bipolar illness while in the military.  
More likely than not, [the veteran's] bipolar illness is 
related to his military service."

On VA examination in July 2007, the veteran complained of 
gradual onset of hearing loss and difficulty hearing 
background noise.  The veteran reported that he had not used 
hearing protection during active service.  Physical 
examination showed both external ear canals were within 
normal limits.  The veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
15
LEFT
10
10
10
15
35

Speech audiometry revealed speech recognition ability of 
100 percent in the right ear and of 96 percent in the left 
ear.  The VA examiner stated that there was no hearing loss 
in either of the veteran's ears and that, using current VA 
criteria, the veteran's hearing acuity was within normal 
limits bilaterally.  The VA examiner also stated that there 
was no diagnosis of hearing loss because there was no 
pathology to render a diagnosis.

On VA outpatient treatment in October 2007, the veteran 
reported that his mood was "pretty steady, pretty decent."  
Mental status examination of the veteran showed normal speech 
and linear thoughts.  The assessment was stable bipolar 
disorder.  On subsequent VA outpatient treatment later in 
October 2007, the veteran complained of feeling hypomanic, 
worried, and experiencing increased depression even while 
being hypomanic.  "I am having anger with no enthusiasm."  
Mental status examination of the veteran showed somewhat more 
rapid speech but with normal volume, organized and goal-
directed thoughts, and no suicidal or homicidal ideation.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
bilateral hearing loss.  The veteran was not treated for 
hearing loss during active service.  Repeated audiograms 
conducted during active service indicated that the veteran 
had been issued adequate hearing protection.  It appears that 
the veteran was first treated for hearing loss in March 1995, 
or more than 15 years after service separation in November 
1979, when a private audiologist concluded that the veteran 
had mild hearing loss in the left ear and normal hearing in 
the right ear.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The remaining post-service medical evidence shows that the 
veteran does not currently experience any disability due to 
his claimed bilateral hearing loss which could be attributed 
to active service.  Although the veteran complained of 
difficulty hearing background noise and reported that he had 
not used hearing protection during active service, after 
examining the veteran in July 2007, the VA examiner stated 
that there was no hearing loss in either of the veteran's 
ears and that, using current VA criteria, the veteran's 
hearing was within normal limits bilaterally.  The VA 
examiner also stated that there was no diagnosis of hearing 
loss because there was no pathology to render a diagnosis.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of a present disability.  

Additional evidence in support of the veteran's service 
connection claim for bilateral hearing loss is his own lay 
assertions and February 2008 Travel Board hearing testimony.  
The veteran is competent to testify on factual matters of 
which he has first-hand knowledge.  Washington v. Nicholson, 
19 Vet. App. 362 (2005).  
As a lay person, however, the veteran is not competent to 
opine on medical matters such as the etiology of medical 
disorders.  The record does not show, nor does the veteran 
contend, that he has specialized education, training, or 
experience that would qualify him to provide an opinion on 
this matter.  Accordingly, the veteran's lay statements are 
entitled to no probative value.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997).

The Board also finds that the preponderance of the evidence 
supports granting the veteran's claim of service connection 
for bipolar disorder.  The service medical records show no 
complaints of or treatment for bipolar disorder at any time 
during active service.  It appears that the veteran was first 
treated for bipolar disorder in September 1991, or almost 
12 years after service separation, when Dr. K.N. diagnosed 
bipolar affective disorder.  See Maxson, 12 Vet. App. at 459.  
The veteran has been treated frequently since service 
separation for bipolar disorder; for example, Dr. K.N. 
confirmed in February 1996 that the veteran continued to 
suffer from bipolar disorder.  In a June 2007 letter, the 
veteran's treating psychologist, Dr. B.G., concluded that the 
veteran's bipolar disorder was related to active service 
based on information provided to him by the veteran 
(specifically, a letter from the veteran's wife).  Although 
Dr. B.G. did not provide a copy of the letter from the 
veteran's wife which formed the basis for his June 2007 
opinion, according to Dr. B.G., this letter "clearly" 
documented that the veteran experienced bipolar disorder in 
active service.  The veteran also is competent to testify on 
factual matters of which he has first-hand knowledge.  See 
Washington, 19 Vet. App. at 362.  In this regard, the veteran 
testified credibly before the undersigned in February 2008 
that he had experienced symptoms of bipolar disorder since 
active service.  Given the foregoing, the Board finds that 
service connection for bipolar disorder is warranted.

The veteran also contends that he is entitled to an initial 
rating greater than 10 percent for service-connected 
bilateral pes planus.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2007).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2007); see also Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's service-connected bilateral pes planus is 
currently evaluated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, DC 5276.  See 38 C.F.R. § 4.71a, DC 5276 (2007).  

DC 5276 provides a 10 percent rating for moderate flat foot 
(or pes planus) with weight-bearing line over or medial to 
the great toe, inward bowing of the tendo achillis, pain on 
manipulation and use of the feet, whether bilateral or 
unilateral.  A 30 percent rating is assigned for severe 
bilateral pes planus with objective evidence of marked 
deformity (pronation, abduction, etc.), accentuated pain on 
manipulation and use, indications of swelling on use, and 
characteristic callosities.  The maximum 50 percent rating is 
assigned for pronounced bilateral pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, and not improved by 
orthopedic shoes or appliances.  Id.

The veteran's service medical records show that, at his 
enlistment physical examination in January 1970, the veteran 
denied any history of foot trouble and clinical evaluation of 
his feet was normal.  

In October 1970, the veteran complained of feet problems.  
Objective examination showed bilateral pes planus.  The 
impression was pes planus.

In November 1971, the veteran complained of pain in the ball 
of the left foot after standing or walking.  Physical 
examination of the right foot was "totally" within normal 
limits.  Physical examination of the left foot showed severe 
pronation, almost pes planus, and mild heel valgus.  The 
impression was pain on compression of the third plantar nerve 
of the left foot secondary to pes planus.

The veteran was placed on a physical profile in February 1972 
for pes planus.

The veteran's clinical evaluation was unchanged on periodic 
physical examination in October 1972, although it was noted 
that his medical history included a history of pes planus 
that was not treated, not considered disabling, and had no 
sequelae.  

Periodic physical examination in July 1973 showed a flat left 
foot.  On outpatient podiatry treatment later in July 1973, 
general foot examination showed a range of motion that was 
within normal limits and an otherwise functional flat foot.

Periodic physical examination in August 1977 showed that the 
veteran's feet were normal.  

At the veteran's separation physical examination in October 
1979, clinical evaluation of his feet was completely normal.

The post-service medical evidence shows that, on VA 
examination in April 2004, the veteran complained of 
bilateral foot pain which he described as "a constant sense 
of discomfort on the soles of his feet which covers the 
bottom of the foot from the heel to the tips of the toes."  
He denied losing sleep or work time due to his foot pain.  
Physical examination showed a normal gait, the angle of the 
arch "to be near completely obliterated bilaterally," 
normal Achilles tendons, no evidence of skin breakdown, 
infection, inflammation, or excess callous formation, and no 
specific tenderness about the Achilles tendon.  There was 
general mild to moderate tenderness beginning at the base of 
the heel, continuing anteriorly to the metatarsal phalangeal 
articulations bilaterally.  There was no redness, heat, 
swelling, or drainage anywhere on the foot.  X-rays of the 
feet showed a question of post-traumatic change involving the 
distal phalanx of the right second toe, mild pes planus 
deformity on the left, and some mild degenerative change in 
the tibia talar joint on the left.  The VA examiner stated 
that the veteran will have continuing discomfort in the feet 
and that it was possible that arthritic changes might occur 
and limit his ability to carry out standing with the passage 
of time.  The diagnoses included bilateral pes planus.

On VA outpatient treatment in July 2007, the veteran 
complained that his bilateral orthoses were too wide in all 
shoes in the arch area.  X-rays showed severe bilateral pes 
planus, left greater than right, associated with degenerative 
changes at the left naviculocuneiform joint and right 
talnovicular joints.  There were flexion deformities seen at 
the dorsal interphalangeal (DIP) joints of the second and 
third toes with associated degenerative changes with 
extension noted at the DIP joints of the left second and 
third toes.  The assessment included bilateral pes 
valgoplanus, with the left severe and flexible and the right 
mild and flexible.

On VA examination in August 2007, the veteran complained of 
bilateral burning foot pain, stiffness, swelling, and 
fatigue.  Physical examination showed no signs of abnormal 
weight bearing in the feet.  Physical examination of the feet 
showed tenderness to palpation, no painful motion, edema, 
disturbed circulation, weakness, or muscle atrophy, and 
active motion in the metatarsophalageal joint of the great 
toes.  Pes planus was present.  There was no deformity of 
either foot and slight tenderness to palpation of the plantar 
surfaces of both feet.  No limitations on standing or 
walking.  The veteran required a shoe insert but no 
orthopedic or corrective shoes, arch or foot supports, or 
shoe build-up.  The veteran's symptoms and pain were not 
relieved by corrective shoe wear.  X-rays of the right foot 
showed pes planus.  X-rays of the left foot showed advanced 
pes planus.  The diagnoses included bilateral pes planus.

The Board finds that the preponderance of the evidence 
supports an initial rating of 30 percent for the veteran's 
bilateral pes planus from July 10, 2007.  Prior to that date, 
there is no objective medical evidence that the veteran's 
service-connected bilateral pes planus is more than mildly 
disabling such than a higher initial rating is warranted.  
Although the veteran was treated for bilateral pes planus 
during active service, his feet were completely normal at his 
separation physical examination.  The post-service medical 
records show that the veteran's bilateral pes planus was, at 
most, mildly disabling on VA examination in April 2004.  At 
that time, the VA examiner anticipated that the veteran could 
experience continuing foot discomfort and the possibility of 
arthritic changes in the feet.  Absent objective evidence of 
marked deformity, accentuated pain on manipulation and use, 
indications of swelling on use, or characteristic 
callosities, the Board finds that the preponderance of the 
evidence does not support an initial disability rating 
greater than 10 percent for service-connected bilateral pes 
planus prior to July 10, 2007.

The Board observes that, on outpatient treatment on July 10, 
2007, the veteran's service-connected bilateral pes planus 
was manifested by flexion deformities at the dorsal 
interphalangeal (DIP) joints of the second and third toes 
with associated degenerative changes with extension noted at 
the DIP joints of the left second and third toes.  X-rays 
showed severe bilateral pes planus, left greater than right, 
associated with degenerative changes at the left 
naviculocuneiform joint and right talnovicular joints.  The 
assessment included bilateral pes valgoplanus, with the left 
severe and flexible and the right mild and flexible.  Given 
the objective evidence of severe bilateral pes planus, the 
Board finds that an initial disability rating of 30 percent 
is warranted for service-connected bilateral pes planus from 
June 10, 2007.  

Although there is evidence supporting a 30 percent rating for 
service-connected bilateral pes planus from July 10, 2007, 
the evidence of record from the day the veteran filed this 
claim to the present supports the conclusion that he is not 
entitled to additional increased compensation during any 
other time within the appeal period.  

The veteran further contends that he is entitled to an 
initial rating greater than 10 percent for service-connected 
sinusitis.  The veteran's service-connected sinusitis is 
evaluated as 10 percent disabling under 38 C.F.R. § 4.97, 
DC 6513 (chronic maxillary sinusitis).  See 38 C.F.R. § 4.97, 
DC 6513 (2007).

Under the General Rating Formula for sinusitis, a 10 percent 
rating is assigned for sinusitis manifested by 1 or 
2 incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment or 3 to 
6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 30 percent rating is assigned for sinusitis 
manifested by 3 or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting 4 to 6 weeks) 
antibiotic treatment or more than 6 non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  The maximum 
50 percent rating is assigned for sinusitis following radical 
surgery with chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of the 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  Id.

The veteran's service medical records show that, at his 
enlistment physical examination in January 1970, the veteran 
denied any relevant medical history and clinical evaluation 
of his sinuses was normal.  

On outpatient treatment in December 1970, the veteran 
complained of a productive cough and sinus congestion.  The 
impressions included sinusitis.

On outpatient treatment in September 1972, the veteran 
complained of nasal congestion which had lasted for 2 years.  
Physical examination of the veteran's nose showed rhinorrhea 
and swollen turbinates and non-tender sinuses.  The 
impressions included allergic rhinitis.

The veteran's clinical evaluation was completely normal on 
periodic physical examination in October 1972.

In November 1972, the veteran complained of nasal congestion.  
The impression was an early upper respiratory infection 
versus chronic nasal congestion.

Clinical evaluation was completely normal and medical history 
was negative on periodic physical examination in July 1973.  
On outpatient treatment later in July 1973, the veteran 
complained of congestion.  Objective examination showed non-
tender sinuses.  The impression was congenital sinuses.  

In September 1975, the veteran complained of sinus congestion 
and denied any history of seasonal allergies.  The diagnosis 
was rhinitis.

Although the veteran reported a history of ear, nose, and 
throat trouble on periodic physical examination in August 
1977, the in-service examiner attributed it to a recent sore 
throat which was asymptomatic.  Clinical evaluation was 
normal.  

Following outpatient treatment in November 1977, the 
impression was sinusitis.  This impression was unchanged 
following subsequent outpatient treatment in September 1979.

On outpatient treatment in October 1979, the veteran 
complained of a head cold and "mostly" sinus problems.  
Physical examination showed a runny nose.  The assessment 
included rhinitis.  At the veteran's separation physical 
examination later in October 1979, clinical evaluation of his 
sinuses was normal.

The post-service medical records show that, on private 
outpatient treatment with R.D.M., M.D. (Dr. R.M.), in 
November 1997, the veteran complained of increasing sinus 
symptoms with post-nasal drip and a little bit of yellowish 
to green nasal discharge.  Objective examination showed mild 
nasal congestion but no maxillary sinus tenderness.  
Following outpatient treatment in December 1997, the 
assessment included a history of sinusitis which was 
clinically stable.  Dr. R.M. concluded in March 1998 that the 
veteran "may be having problems with recurrent sinusitis."  
There was "some element of postnasal drip" following 
outpatient treatment in January 1999.  Mild nasal congestion 
with no significant post-nasal drip was noted on outpatient 
treatment in July 1999.  "Some degree of nasal congestion" 
was noted on outpatient treatment in June 2000.  In June 
2001, the veteran complained of an increasing cough a few 
weeks earlier.  Objective examination showed scant postnasal 
drip, bilateral nasal congestion with subtotal obstruction on 
the left, and very mild left maxillary sinus tenderness.  The 
assessment included probable recurrent and persistent 
sinusitis.

A private computerized tomography (CT) scan of the veteran's 
paranasal sinuses in March 1995 showed no significant change 
from March 1993 with some increased mucosal thickening at the 
maxillary ostium, which was now moderate to marked, and mild 
to moderate mucosal thickening in the maxillary sinuses.

A private CT scan of the veteran's paranasal sinuses in 
August 1995 showed normal residuals from previous extensive 
surgery without apparent change and residual mucosal changes 
in the anterior maxillary antra with moderate infundibular 
mucosal thickening.  

In a December 1989 letter, R.A.L., M.D. (Dr. R.L.), stated 
that he had seen the veteran for a  second opinion.  The 
veteran presented with a history of chronic crusting, chronic 
left nasal obstruction, a history of previous nasal trauma, 
and some left facial pain despite 2 to 3 courses of 
antibiotics.  Physical examination showed a post-traumatic 
nasal deformity including a deviated nasal septum and some 
deviation of the nasal tip to the right and a left posterior 
septal spur.  Sinus x-rays confirmed some mucoperiosteal 
thickening in one antrum despite the recent antibiotic 
treatment.

On private outpatient treatment in July 2001, the veteran 
complained of recurring and chronic rhinosinusitis.  His 
history included two sinus surgeries in 1991 and 1994 with 
recurring infections since that time and nasal obstructive 
symptoms despite long-term medical therapy.  The veteran had 
been a heavy tobacco user until 1997.  Physical examination 
showed that he was congested, the nose was scarred with 
inflammation and purulent debris, evidence of prior sinus 
surgery, a nose drop with obstruction requiring dip elevation 
and rhinoplasty elevation to open up a nasal valve.  The 
impression was chronic pansinusitis with chronic obstructive 
pulmonary disease and nasal obstruction.  

A private CT scan of the veteran's sinuses in January 2004 
showed moderate to severe right sphenoid, bilateral maxillary 
and ethmoid sinus disease, and mild left sphenoid bilateral 
frontal sinus disease.

On VA examination in April 2004, the veteran complained of 
near continuous serous discharge, difficulty with nasal 
obstruction, particularly when he lay down, and occasional 
recurrent episodes of discharge of thick greenish-yellow 
material.  Physical examination showed no drainage in the 
nasopharynx, "quite boggy" mucous membranes in the nares, 
serous discharge bilaterally, approximately 85 percent 
obstruction bilaterally, no evidence of polyps, and no 
tenderness to palpation over the frontal or maxillary 
sinuses.  Sinus x-rays showed prominent bone thickening along 
the lateral wall of the right maxillary sinus which could 
represent sequelae from previous episodes of sinusitis but 
otherwise clear paranasal sinuses.

On VA otolaryngology consult in April 2006, the veteran 
complained of atrophic rhinitis.  Physical examination showed 
no polyps or masses in the nose and surgical changes and 
maxillary ostia were visible with some drainage bilaterally.  
No other head and neck pathology was noted.  The assessment 
included chronic sinusitis.

On VA outpatient treatment in May 2007, the veteran reported 
that he had experienced a sinus infection 1 month earlier but 
was feeling "ok" now.  Objective examination of the 
veteran's nose showed no polyps or mucopus.  The assessment 
was that the veteran was stable.

On VA examination in August 2007, the veteran complained of 
sinus problems.  His sinusitis occurred 10 times per year and 
each episode lasted for 3 weeks.  He was not incapacitated 
during his sinusitis episodes.  He also experienced 4 non-
incapacitating episodes of sinusitis per year.  He denied any 
headaches with sinus attacks.  No antibiotic treatment 
lasting 4-6 weeks was needed for his sinusitis.  He also 
denied any pain and crusting.  Physical examination of the 
nose showed no nasal obstruction, no deviated nasal septum, 
no partial loss of the nose or ala, no nasal polyps, no scar, 
and no disfigurement, no rhinitis, sinusitis was present at 
the maxillary sinuses with tenderness to palpation, and no 
purulent discharge.  Sinus x-rays were within normal limits.  
The diagnoses included recurrent sinusitis, status-post sinus 
surgery. 

On VA outpatient treatment in August 2007, the veteran 
complained of nasal drainage.  A review of a CT scan of the 
veteran's sinuses showed retention of a mucoid cyst in the 
left maxillary sinus and chronic inflammation in the right 
maxillary sinus.  The assessment included sinusitis.

In October 2007, the veteran complained of a 2-week history 
of left-sided sinus pain, frontal headaches, nasal 
congestion, and a cough.  Physical examination showed 
tenderness to palpation in the left frontal and maxillary 
sinuses.  The assessment was sinusitis.

In December 2007, the veteran complained of worsening nasal 
congestion, sinus pressure/pain, and a cough that had lasted 
for 5-7 days.  Objective examination showed mildly edematous 
nasal mucosa, mild clear discharge, and tenderness to 
palpation in the bilateral maxillary sinuses.  The assessment 
included recurrent sinusitis/worsening acute sinusitis.

In January 2008, the veteran complained of a "stuffy nose" 
that had lasted for 2 weeks.  Physical examination showed 
erythema and edema, left greater than right, in the nose with 
positive serous exudate and no tenderness to palpation in the 
maxillary sinuses.  The assessment was exacerbation of 
chronic sinusitis.

The Board finds that the preponderance of the evidence 
supports an initial rating of 30 percent for sinusitis.  The 
veteran also has received continuing post-service treatment 
for sinusitis, including several nasal surgeries.  For 
example, physical examination in July 2001 showed that he was 
congested, the nose was scarred with inflammation and 
purulent debris, evidence of prior sinus surgery, a nose drop 
with obstruction requiring dip elevation and rhinoplasty 
elevation to open up a nasal valve.  The impression was 
chronic pansinusitis with chronic obstructive pulmonary 
disease and nasal obstruction.  On VA examination in April 
2004, the veteran complained of near continuous serous 
discharge and occasional recurrent episodes of discharge of 
thick greenish-yellow material.  Following VA otolaryngology 
consult in April 2006, the assessment included chronic 
sinusitis.  On VA examination in August 2007, the veteran 
reported that he experienced sinusitis 10 times per year and 
each episode lasted for 3 weeks and also experienced 4 non-
incapacitating episodes of sinusitis per year.  He testified 
credibly before the undersigned in February 2008 that he 
experienced between 4 and 6 incapacitating attacks of 
sinusitis per year consisting of "being very lethargic and 
tired with [a] stuffed nose."  He also testified that his 
symptoms during these incapacitating attacks of sinusitis 
included sinus pressure, yellow drainage, crusting in his 
nose, ear pressure, headaches, and dizziness.  He testified 
further that he experienced "severe attacks" of sinusitis 
every other month.  Id., at p. 9.  Given the objective 
medical evidence of continuing sinusitis symptoms and the 
veteran's credible testimony concerning incapacitating 
attacks of sinusitis, the Board finds that an initial 
disability rating of 30 percent for service-connected 
sinusitis is warranted.

Although there is evidence supporting a 30 percent rating for 
service-connected sinusitis, the evidence of record from the 
day the veteran filed this claim to the present supports the 
conclusion that he is not entitled to additional increased 
compensation during any other time within the appeal period.















	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bipolar disorder is 
granted

Entitlement to an initial disability rating greater than 10 
percent for bilateral pes planus prior to July 10, 2007, is 
denied.

Entitlement to a disability rating of 30 percent for 
bilateral pes planus is granted, effective July 10, 2007, 
subject to the laws and regulations governing the payment of 
monetary benefits.

Entitlement to an initial rating of 30 percent for sinusitis 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


